t c memo united_states tax_court orvil m weddel and karen l weddel petitioners v commissioner of internal revenue respondent docket no filed date robert d forrester for petitioners douglas r fortney for respondent memorandum opinion wright judge respondent determined a deficiency in petitioners’ federal_income_tax for taxable_year in the amount of dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure after concessions by both parties which will be given effect in the rule computation the issues for decision for taxable_year are whether distributions received by petitioners in the amount of dollar_figure from their defined contribution profit-sharing_plan are includable in gross_income as determined by respondent we hold that they are whether respondent abused her discretion in failing to offer to enter into a closing_agreement with petitioner orvil weddel’s employer in accordance with the internal_revenue_service employee_plans closing agreements pilot program in order to avoid plan disqualification under sec_401 we hold that respondent did not abuse her discretion petitioners resided in amarillo texas at the time the petition was filed in the instant case petitioners’ joint federal_income_tax return for taxable_year was timely filed mr weddel is employed as a machinery operator at ace machine co ace a texas corporation mr weddel began working for ace in mrs weddel was employed by ace however the dates of her employment are not clear in the record ace is involved in the business of oilfield welding on date ace adopted a defined contribution profit-sharing_plan plan the plan received a favorable determination_letter from the internal_revenue_service irs on date mr weddel was a participant in the plan the trustee of the plan was an unrelated third party petitioners were not fiduciaries of the plan and exercised no authority control responsibility or discretion over its administration or operation petitioners consistently relied on the plan trustee to handle all required plan filings take all steps necessary to maintain the plan’s qualified status and provide petitioners with pertinent plan information prior to petitioners owned no interest in ace all issued and outstanding shares were owned by third parties in date petitioners acquired shares of ace the plan was amended in changing its eligibility requirements to age and months of service the plan was again amended in changing the vesting to 4-year cliff_vesting both amendments were approved by the irs no other amendments were made to the plan effective date the plan was frozen and no further employer contributions were made no employee contributions were made to the plan at any time the plan was terminated effective date ace was adversely affected by the economic hardship faced by the texas oil industry in the 1980's and it was for this reason that ace discontinued making contributions to the plan on behalf of the plan the trustee filed a final form c return report of employee_benefit_plan with fewer than participants for fiscal_year ending date there were five plan participants at the time the plan was terminated in date petitioners received two lump-sum_distributions from the plan in the total amount of dollar_figure representing petitioners’ entire balance to their credit in the plan in date petitioners timely rolled over the entire amount into nonparticipating flexible premium-deferred annuities at western national life_insurance co the annuities are still in place no withdrawals from or additional contributions to the annuities have been made on date the irs advised ace that it proposed to disqualify the plan for plan years ending date through on date ace received a final revocation letter revoking the plan’s exemption for the above-mentioned plan years the plan lost its exemption because the plan was not timely amended to comply with changes in the law resulting from the tax equity and fiscal responsibility act of tefra publaw_97_ 96_stat_324 the deficit_reduction_act_of_1984 defra publaw_98_369 98_stat_494 and the retirement_equity_act_of_1984 rea publaw_98_397 98_stat_1426 ace has not contested the plan revocation sec_401 sets forth the requirements that a_trust forming part of a retirement_plan such as a pension or profit- sharing plan must meet for the trust to be a qualified_trust entitled to receive favorable tax treatment both the employer adopting such a retirement_plan and the employees participating in the plan receive favorable tax treatment income earned by a qualified_plan is not subject_to taxation while the plan’s assets are held in a_trust which is tax exempt under sec_501 sec_401 under sec_404 the employer subject_to certain limitations receives an immediate tax deduction for contributions to a qualified_plan under sec_402 employees are not taxed on any employer contributions that are made on their behalf until the benefits are actually distributed to them from the plan if the plan does not meet the requirements set forth in sec_401 however the earnings_of the plan are subject_to tax and employer deductions for contributions may be deferred or eliminated moreover if contributions to an employees’ trust are made by an employer during a taxble year for which the trust is not exempt from tax the employees are taxed on the value of such employer contributions under sec_83 sec_402 respondent determined that the lump-sum_distributions received by petitioners from their profit-sharing_plan are includable in petitioners’ gross_income for taxable_year because at the time of the distributions the plan failed to meet the requirements of a qualified_trust under sec_401 see 102_tc_695 petitioners assert however that they are entitled to relief under the irs employee_plans closing agreements pilot program cap_program on date approximately months prior to the issuance of the final revocation letter in the instant case the irs introduced the cap_program the cap_program was designed to resolve disputes regarding a plan’s qualified status such as plan disqualification due to the failure to timely amend under tefra defra and rea the cap_program was made permanent on date the cap_program is outlined in an internal irs memorandum dated date the cap_program allows plan employers and key district offices of the irs to resolve cases of plan disqualification in a manner that allows for the continued qualification of a plan the closing_agreement provides for the correction of the disqualifying defect in a plan and the imposition of sanctions on the employer for noncompliance under the cap_program key district offices were given discretion to enter into closing agreements as a possible alternative to revocation of a plan’s qualified status in entering into such closing agreements the general procedures to be followed were those set forth in irm closing_agreement handbook and in revproc_68_16 1968_1_cb_770 under the cap_program the closing_agreement procedure requires the employee_plans agent ep agent to notify the plan_sponsor of any proposals to disqualify a plan the ep agent is then required to advise the sponsor of the existence of the cap_program and the possibility of using a closing_agreement to avoid plan disqualification in addition to retroactive and prospective correction of the plan under the cap_program the party or parties to the closing_agreement must agree to make a nondeductible payment to the u s treasury in order to avoid having the plan’s qualified status revoked the maximum amount to be paid under the cap_program equals the total_tax resulting from the disallowance of the plan sponsor’s deduction for contributions to the plan the treatment of the plan’s trust income as taxable_income and the inclusion in the gross_income of the participants of their appropriate shares of plan contributions as determined under the facts of the case the ep agent in the instant case who audited the plan and subsequently recommended and obtained its disqualification did not notify ace or the plan trustee of the cap_program did not discuss the cap_program with ace or the plan trustee and did not provide either with the option to utilize the program as an alternative to the plan’s disqualification during examination of the plan no significant operational defects existed that would have prohibited the use of a closing_agreement under the terms of the cap_program there is no dispute in the instant case that ace failed to make amendments to the plan in order to comply with changes in the law resulting from tefra defra and rea thus there is no dispute that at the time petitioners received their lump-sum_distributions from the plan the plan was not qualified under sec_401 petitioners assert however that the distributions they received from the plan should not be taxable because respondent failed to give notice to the plan_sponsor of the possibility of using the cap_program in order to avoid plan disqualification petitioners argue that this notice is mandatory under the cap_program which was in place at the time ace received its final_determination letter revoking the plan’s qualified status petitioners’ argument is without merit the irs will at the request of the taxpayer issue an initial determination_letter stating whether a plan qualifies under sec_401 the commissioner has broad authority however to revoke a determination_letter retroactively sec_7805 as stated above a plan in order to be qualified must initially meet the formal requirements of sec_401 and must be continually amended to comport with subsequent changes to the statutory requirements 92_tc_641 it is clear from the record and there is no dispute between the parties that ace failed to meet these requirements and it was for this reason that the plan’s tax- exempt status was revoked while it appears that respondent did not handle the instant case in accordance with the guidelines set forth under the cap_program this factor does not provide relief for petitioners see mills mitchell turner v commissioner tcmemo_1993_99 the cap_program was a completely discretionary program it is well settled that a court may not order an agency to perform a discretionary act 96_tc_204 buzzetta constr corp v commissioner supra pincite 73_tc_182 moreover this court may not substitute its judgment for that of the commissioner when reviewing discretionary acts buzzetta constr corp v commissioner supra the commissioner’s exercise of discretionary power will not be disturbed unless the commissioner abuses such discretion by making a determination that is unreasonable arbitrary or capricious id whether the commissioner has abused her discretion is a question of fact and the taxpayer’s burden of proving an abuse_of_discretion is greater than that of the usual preponderance_of_the_evidence 70_tc_1001 we find that petitioners have failed to meet their burden_of_proof in the instant case we find further that the lump-sum_distributions received by petitioners in from their profit- sharing plan are includable in gross_income for taxable_year under sec_402 and sec_83 and this result cannot be avoided by any claimed relief under the cap_program accordingly respondent’s determination is sustained to reflect the foregoing decision will be entered under rule
